DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaguro et al. (JP 2001-146627) in view of (Guffey (US 2007/0123123) OR McGregor et al. (US 5,429,869) OR Bloch (US 7,401,460)) in view of Najotte et al. (US 5,376,412).

Given that Otagura discloses the exact material for the heat-activatable in the coating of the thread, it is inherently clear that Otagura discloses a plurality of bonds from the heat-activatable adhesives along the thread for integrally bonding the thread to itself or externally.  
Furthermore, the limitations a coating “coextruded” with the core and “thread is heated to a temperature higher than the melting point of the adhesive and lower than the core melting point, and by deactivating the heat-activatable adhesives afterward when the thread is cooled down with the bonds remaining in place”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Additionally, the claimed invention is 
Although Otaguro discloses PTFE hydrophobic repellents and PE heat-activatable adhesives in the coating as presently claimed, Otaguro fails to explicitly disclose that the heat-activatable adhesives and the hydrophobic repellents are spatially separate from one another, wherein the hydrophobic repellents extend along the circumference of the thread.  
Guffey discloses a mesh fabric which can be formed from polyester fibers and which is coated with a fluoropolymer ([0009] and [0011]).  Furthermore, Guffey discloses that the material can be adhesively bonded together [0009].  The fibers can comprise polyester fibers and can be heat bonded at cross over point and thus the adhesive which bonds the fibers can also be polyester.  Because of Guffey’s coating, the fluoropolymer film would be coated only of fluoropolymer film, thereby reads upon being extending along the circumference of the thread.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otaguro’s coating to have the heat-activatable adhesive and the hydrophobic repellents be spatially separate from one another, wherein the hydrophobic repellents extends along the circumference of the thread, since Guffey discloses that this has excellent reliability and retention properties [0013]. 
Or the alternative:
McGregor discloses a fabric comprises PTFE fibers, wherein the sheath comprises PTFE, thereby the hydrophobic repellents extends along the circumference of the thread.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otaguro’s coating in such a way to have a PTFE hydrophobic repellent extends along the circumference of the thread thereby Ontaguro’s coating contains hydrophobic repellent be 
Or the alternative:
Bloch discloses a thread comprising a PTFE around the core, thereby reads upon the claim being extending along the circumference of the thread.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otaguro’s coating in such a way to have a PTFE hydrophobic repellent extends along the circumference of the thread thereby Ontaguro’s coating contains hydrophobic repellent be spatially separate from the adhesive, since Block discloses having a circumferential coating of PTFE assures UV-resistance, abrasion resistance, water-repellency, and high sliding properties (col. 4, lines 42-49).
Furthermore, Otaguro discloses a thread as claimed, however, fails to disclose cyanoacrylate adhesive agents arranged between the core and coating as presently claimed.
Najotte discloses a thread comprising cyanoacrylate between a core and a coating (col. 2, line 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otaguro’s thread to incorporate cyanoacrylate between a core and a coating, as suggested by Najotte, in order to produce strings that can be subjected to tensile stress (Abstract).

Regarding claim 33, Otaguro discloses that the coating comprises colorants [0005].

Claims 32-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaguro et al. (JP 2001-146627) in view of (Guffey (US 2007/0123123) OR McGregor et al. (US 5,429,869) OR Bloch (US 7,401,460)) in view of Handbook of Plastics Joining (Second Edition): Chapter 17 – Adhesive Bonding, herein referred to as “Chapter 17”.  
Regarding claim 32 and 34-37, Otaguro discloses a thread for producing fabric comprising a PET or polyester core and a coating comprising PE, which corresponds to the claimed heat-activatable adhesives (Abstract) and PTFE, which corresponds to the claimed hydrophobic repellents (Fig. 1 and [0007-0011]).  Otaguro discloses that the core having a higher MP than the adhesive [0010-0015] and that is used for producing fabrics.  Furthermore, Otagura discloses that the coating envelops the thread (Fig. 1a, 1e).  
Given that Otagura discloses the exact material for the heat-activatable in the coating of the thread, it is inherently clear that Otagura discloses a plurality of bonds from the heat-activatable adhesives along the thread for integrally bonding the thread to itself or externally.  
Furthermore, the limitations a coating “coextruded” with the core “thread is heated to a temperature higher than the melting point of the adhesive and lower than the core melting point, and by deactivating the heat-activatable adhesives afterward when the thread is cooled down with the bonds remaining in place”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious 
Although Otaguro discloses PTFE hydrophobic repellents and PE heat-activatable adhesives in the coating as presently claimed, Otaguro fails to explicitly disclose that the heat-activatable adhesives and the hydrophobic repellents are spatially separate from one another, wherein the hydrophobic repellents extend along the circumference of the thread.  
Guffey discloses a mesh fabric which can be fromed from polyester fibers and which is coated with a fluoropolymer ([0009] and [0011]).  Furthermore, Guffey discloses that the material can be adhesively bonded together [0009].  The fibers can comprise polyester fibers and can be heat bonded at cross over point and thus the adhesive which bonds the fibers can also be polyester.  Because of Guffey’s coating, the fluoropolymer film would be coated only of fluoropolymer film, thereby reads upon being extending along the circumference of the thread.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otaguro’s coating to have the heat-activatable adhesive and the hydrophobic repellents be spatially separate from one another, wherein the hydrophobic repellents extends along the circumference of the thread, since Guffey discloses that this has excellent reliability and retention properties [0013]. 
Or the alternative:
McGregor discloses a fabric comprises PTFE fibers, wherein the sheath comprises PTFE, thereby the hydrophobic repellents extends along the circumference of the thread.  

Or the alternative:
Bloch discloses a thread comprising a PTFE around the core, thereby reads upon the claim being extending along the circumference of the thread.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otaguro’s coating in such a way to have a PTFE hydrophobic repellent extends along the circumference of the thread thereby Ontaguro’s coating contains hydrophobic repellent be spatially separate from the adhesive, since Block discloses having a circumferential coating of PTFE assures UV-resistance, abrasion resistance, water-repellency, and high sliding properties (col. 4, lines 42-49).
Furthermore, Otaguro discloses a thread as claimed, however, fails to disclose cyanoacrylate adhesive agents arranged between the core and coating as presently claimed.
Chapter 17 discloses that adhesive bonding is the most versatile joining techniques on plastics, wherein cyanoacrylates can be used for bonding difficult-to-bond plastics, such as fluoropolymers and polyolefins (Pg. 152: 17.3.1.3 Cyanoacrylates).  Chapter 17 also discloses that when using cyanoacrylates, stress cracking resistance is present on plastics such as fluoropolymers, polyethylene, and polyethylene terephthalate (PET). 

Regarding claim 33, Otaguro discloses that the coating comprises colorants [0005].


Response to Arguments

Applicant’s arguments with respect to claim 32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant argues that Najotte fails to disclose that cyanoacrylate, which corresponds to claimed adhesive agent, is between a core and a sheath.  Applicant argues that the resin in liquid state in a tank to be applied for the thread principally prevents the teaching of Najotte (using impregnating resin) as adhesive agents arranged between coextruded core and the coating.  The examiner respectfully disagrees.  As set forth above, the limitation “coextruded”, even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Najotte explicitly disclose that the cyanoacrylate impregnating resin is completely cross-linked before coating the thread (col. 1, lines 65-68), wherein this creates a good bond between the resin and the fibers (col. 2, lines 1-4 and emphasis added).  Najotte discloses that the thread is impregnated with a resin, then a step wherein the impregnated thread is coated with a synthetic material to provide it with a sheath (Abstract).  Because the steps of the impregnating resin applied to the thread occurs before the application of the synthetic material, this would read upon the claimed adhesive agents arranged between the core and the coating.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785